529 P.2d 274 (1974)
87 N.M. 48
Margaret E. NEFF, as Personal Representative of Floyd M. Neff, Deceased, and as Administratrix of the Estate of Floyd M. Neff, Deceased, Petitioner,
v.
WOODMEN OF the WORLD LIFE INSURANCE SOCIETY et al., Respondents.
No. 10235.
Supreme Court of New Mexico.
November 27, 1974.
Now, therefore, it is considered, ordered and adjudged by the Court that the petition for writ of certiorari be and the same is hereby denied.
Further ordered that the record in Court of Appeals Cause No. 1300, 87 N.M. 68, 529 P.2d 294 be and the same is hereby returned to the Clerk of the Court of Appeals.